Case: 3:19-cv-00306-wmc Document #: 29-13 Filed: 03/13/20 Page 1 of 1

I'd like to talk to your roofer that you plan on using to replace the roof before the Friday meeting. Can you send me their
contact info?

David Miller

Licensed Public Adjuster

Miller Public Adjusters, LLC

C: 920.475.6333 | TF: 800.958.4829 | F: 920.350.6022
518 S Westland Dr. | Appleton, WI 54914

300 N LaSalle St. Ste. 4925 | Chicago, IL 60654

[Quoted tuxt hidden

Larry Beer <beerls@tds.net> Thu, May 24, 2018 at 10:49 PM
To: David Miller <david@millerpublicadjusters.com>

The roofer is Tru Home Inc. 2803 8th Ave. Monroe WI 53566 Phone # 608-214-6415 Contact
person: Brian Reifschneider

[

 

led lexi h

Larry Beer <beerls@tds.net> Thu, May 24, 2018 at 11:05 PM
To: David Miller <david@millerpublicadjusters.com>

David,
Remember that there is to be “No” depreciation in the settlement | fired the insurance company
because | don’t trust them and | never want to deal or contact them again.....

Thank you,
Larry Beer

{Guoiad best tude

 

David Miller <david@millerpublicadjusters.com> Thu, May 24, 2018 at 11:12 PM
To: Larry Beer <beerls@tds.net>

Thanks Larry.

David Miller

Licensed Public Adjuster

Miller Public Adjusters, LLC

C: 920.475.6333 | TF: 800.958.4829 | F: 920.350.6022
518 S Westland Dr. | Appleton, WI 54914

300 N LaSalle St. Ste. 4925 | Chicago, IL 60654

x4

   

(Oe

David Miller <david@millerpublicadjusters.com> Fri, May 25, 2018 at 7:54 AM
To: Larry Beer <beerls@tds.net>

Larry, there will always be depreciation in any settlement due to the roof and other damaged items are not brand new.
You'll recover that when the work is completed.

David Miller

Licensed Public Adjuster

Miller Public Adjusters, LLC

C: 920.475.6333 | TF: 800.958.4829 | F: 920.350.6022
518 S Westland Dr. | Appleton, WI 54914

300 N LaSalle St. Ste. 4925 | Chicago, IL 60654

On Thu, May 24, 2018 at 11:12 PM, David Miller <david@millerpublicadjusters.com> wrote:
: Thanks Larry.

 
